ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, adopts its Hearing Officer’s Findings of Fact, Conclusions of Law and Recommendation, and unanimously recommends that the petitioner, J. Whitney Bibbins, be reinstated to the practice of law. And this Court, being duly advised, now finds that the Commission’s recommendation should be approved and that the petitioner should be reinstated.
IT IS, THEREFORE, ORDERED that J. Whitney Bibbins is hereby reinstated as an attorney in the State of Indiana.
The Clerk of this Court is directed to forward copies of this Order to the parties and their attorneys, to the Indiana Board of Law Examiners, to the Indiana Commission for Continuing Legal Education, and to all parties who previously were notified of this Court’s Order of February 8, 1982, accepting the petitioner’s resignation from the practice of law.
DeBRULER, SULLIVAN and SELBY, JJ., concur.
DICKSON, J., dissents and would disapprove reinstatement.